Citation Nr: 0740598	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO. 07-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for anxiety disorder. 

2. Entitlement to service connection for a sleep disorder, 
secondary to service-connected PTSD. 

3. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960 and again from July 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and October 2006 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the hearing is of record and associated with 
the claims folder. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. On August 3, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, during his Travel Board hearing, that a withdrawal 
of the appeal for service connection for anxiety disorder is 
requested. 

2. There is no medical evidence of record that the veteran 
has a chronic sleep disorder that is secondary to his 
service-connected PTSD. 

3. The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, stereotyped speech, 
impairment of memory, with disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships. 

4. The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as school, family relations, judgment, or 
thinking; he does not exhibit obsessional rituals that 
interfere with routine activities, impaired impulse control, 
near-continuous panic, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal for 
service connection for anxiety disorder by the veteran have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2. A chronic sleep disorder is not secondary to service-
connected PTSD. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2007). 

3. The criteria for a schedular evaluation in excess of 
50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007). The veteran has withdrawn the 
appeal for entitlement to service connection for anxiety 
disorder, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). In letters 
dated in January 2006 and July 2006, the veteran was advised 
in accordance with the law, prior to the March 2006 and 
October 2006  rating decisions respectively, and in 
accordance with the requirements of C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in July 2006. 
Additionally, since the preponderance of the evidence is 
against the aforementioned claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records. There are no known 
additional records to obtain. 

A hearing was offered, and scheduled, and the veteran 
testified at a Travel Board hearing before the undersigned 
VLJ in August 2007. As such, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
these claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Secondary Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for a sleep disorder. He 
maintains that his service-connected PTSD has caused him to 
have a sleep disorder. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2006). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

In this case, the veteran does not allege, nor does the 
record show, findings, treatment, or diagnosis in service of 
a sleep disorder. After service, the record also does not 
show that the veteran has a diagnosed chronic sleep disorder. 
Only the veteran alleges that he has a chronic sleep disorder 
caused by his service-connected PTSD. The veteran's 
statements, while acknowledged by the Board, lack probative 
value, as he has not shown, nor claimed, that he possesses 
the medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992). 

What has been shown, however, is that the veteran has 
complaints of related to sleep difficulties, such as 
nightmares, inability to sleep without medication, and early 
awakening. Such has been considered a symptom associated with 
his PTSD, and is appropriately rated within his service-
connected PTSD rating. A separate sleep disorder, not part 
and parcel of the veteran's already diagnosed and rated PTSD, 
has not been shown. Therefore, service connection for a 
chronic sleep disorder, secondary to the veteran's service-
connected PTSD is not warranted. 


PTSD

Service connection was established for PTSD by rating 
decision of July 2005. A 30 percent evaluation was assigned, 
effective from October 2004. In a March 2006, rating 
decision, the veteran's rating was increased from 30 percent 
to 50 percent, effective October 2005. This evaluation has 
been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
Each disability must be considered from the point of view of 
the veteran working or seeking work. When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant. 38 U.S.C.A. § 5107 (West 2002). Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

After scrutinizing the evidence -which consists of VA 
outpatient treatment records from 2006 to 2007, and a VA 
psychiatric examination of March 2006--it is the Board's 
conclusion that the veteran's symptoms remain most consistent 
with no more than the schedular criteria for a 50 percent 
rating throughout the appeal period. The evidence does not 
support a higher rating for PTSD. 

The veteran underwent a VA examination in March 2006. During 
the examination, he spoke with accelerated speech and 
reported a worsening of symptoms associated with PTSD. He had 
nightmares with a frequency of 3 times per week, intrusive 
memories and flashbacks of military experiences in Vietnam, 
and problems with poorly controlled rage and thoughts when 
his experiences were associated with war-time events, such as 
the Iraq War. At these times, he became obsessively 
preoccupied with hostile actions. However, he, his wife, and 
family were noted to socialize often. He was overly talkative 
and flitted from subject to subject. He stated that he was 
active in Alcoholics Anonymous (AA)and had served as a 
sponsor to several members. He stated he had been clean and 
sober for more than 30 years, and believed that his 
involvement in AA kept him stable and gave him purpose in 
life. He occasionally had aberrant thoughts and fantasized 
while driving. He reported no problems with suicidal thoughts 
or urges. 

Mental status examination described the veteran as a nervous, 
trembling, rapid-talking individual. His hygiene was good, 
and his speech was fluent but digressive, loosely associated, 
and tangential. He often had to be redirected and he 
accommodated this with much apologizing. He improved after 
several disruptions by the examiner. His mood was described 
as restless, nervous, apprehensive, and depressed. When his 
medication was working, the veteran stated that he could give 
a speech to a large group; however, when it was not working, 
he tended to isolate himself in order to gain composure. 
Affect was compatible with his rapidly cycling mood. There 
was some preoccupation with anger, resentment, and concerns 
for justice. Thought processes were loosely connected. He was 
alert and correctly oriented. He was anxious and had impaired 
concentration. The examiner indicated that the veteran had 
many severe symptoms of PTSD. He was described as a hard 
worker, but despite recent high demand in the real estate 
market, he was unable to accomplish much financially. The 
examiner's opinion was that the veteran could not 
successfully work with a team and he was probably viewed by 
other professionals in the field as odd but likeable and well 
meaning. The diagnosis was PTSD. His global assessment of 
functioning (GAF) was 45. 

The veteran was seen on a nearly monthly basis for ongoing 
treatment throughout 2006 for his PTSD. During that period, 
he had restlessness, anxiousness, and was tense and 
pressured. He had tremors throughout the entire period. His 
sleep continued to be disturbed but by December 2006, his 
sleep was described as better. Most of that period, he denied 
homicidal and suicidal ideation, but when he did have 
suicidal thoughts, he denied plans, indicating he would never 
do anything to hurt his family and that his suicide would 
hurt his wife and children. He continued to have flashbacks, 
but his judgment and memory were intact. He was noted to have 
a social network and loved raising his kids. His GAF during 
this period ranged from 44 to 55. 

In 2007, the veteran was seen in February, March, and April. 
Although he remained restless, had a tense affect, and some 
free floating anxiety, his nightmares decreased from to 2 to 
3 per week to 1 nightmare every two weeks. He had an 
increased level of depression, and was recommended for 
inpatient stabilization, which he refused. His insight and 
judgment were intact and his memory was described as good. 
His speech remained accelerated and he continued to be overly 
talkative and flit from subject to subject, as was evidenced 
at his August 2007 Travel Board hearing. However, the medical 
evidence and his testimony at the August 2007 Travel Board 
hearing showed that he continued to have a good relationship 
with his wife and children, and they continued to be a very 
social family. His GAF during this period varied from 38 to 
55. 

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as anxiety, depression, and 
disturbed mood as to establish no more than a 50 percent 
schedular evaluation. The evidence does not show deficiencies 
in most areas due to symptoms such as illogical speech, 
obsessional rituals, or near constant panic. Although bouts 
of anger were described early in his medical evidence, he did 
not regularly exhibit anger control problems. His judgment 
and memory were generally described as good, and he had no 
visual or auditory hallucinations reported. He had increased 
depression, but his nightmares decreased in frequency. As 
such, the Board does not consider the disability picture 
presented to warrant a rating higher than 50 percent. 

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

In this case, the veteran's GAF scores have ranged from 38 to 
58, which reflect mostly moderate to some serious symptoms. 
Although his GAF was shown to be 38 when seen in the mental 
health clinic in March 2007, he had some decreased levels of 
depression. However, he was also described as fully oriented, 
had a good memory, fluent and organized thought processes, 
and he was not delusional, homicidal, or suicidal. 
Additionally, his GAF was more in line throughout the 
appellate period in the high 40s and 50s. While the veteran 
has some problems with his work in real estate, he maintains 
good family relationships and he and his wife are socially 
active. There were changes made to his medications during 
this time, and changes showing decreased sleep disturbances 
were noted. There is also no evidence of the following: 
obsessional rituals which interfere with routine activities; 
near continuous panic attacks, or that he has any problems 
with his personal appearance or hygiene. Given the foregoing, 
the Board must find that the veteran does not meet the 
criteria for the next higher rating of 70 percent.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for anxiety 
disorder is dismissed. 

Service connection for a sleep disorder, secondary to 
service-connected PTSD, is denied. 

An increased rating for PTSD is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


